Title: Virginia Delegates to Thomas Jefferson, 29 May 1781—Note on Missing Letter
From: Virginia Delegates
To: Jefferson, Thomas


Editorial Note
29 May 1781. In a letter to Thomas Jefferson on 14 June 1781 from Staunton, Va., William Fleming (1729–1795) of Botetourt County and a member of the Council of State, wrote: “The inclosed paper came under cover from Our members in Congress of the 29th. of May. In theirs, mention is made of a letter from the King of France of a late date to Congress the contents of which will be sent to the respective legislatures, without hinting the purport. No Steps have yet been taken relative to the Flags. Mr. Braxtons remittance only reached them the 28th of May, and on Account of the great depreciation they have declined receiving it, unless Mr Braxtons Agent will make the payment on equitable principles” (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of Thomas Jefferson (16 vols. to date; Princeton,
        N.J., 1950——)., VI, 93–94). In all likelihood this missing letter had been addressed by the delegates to Governor Jefferson rather than to Fleming. The letter reached Staunton, of course, after Jefferson’s term as governor had expired on 3 June. He had been at Monticello from about 21 May until 4 June, when he departed for Poplar Forest, his estate in Bedford County. Fleming, as ranking member of the Council of State and, therefore, lieutenant governor, was acting chief executive until Jefferson’s successor, Thomas Nelson, Jr., joined the Council on 19 June (ibid., VI, 3, 77–78 n.).
The “letter from the King of France” to which Fleming refers may have been the king’s dispatch of 10 March 1781, received in Congress on 28 May, assuring the United States of further financial aid, but it more likely was the news from Vergennes, transmitted to Congress by La Luzerne on the same day, of the offer of mediation by the empress of Russia (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XX, 556–57; Virginia Delegates to Jefferson, 22 May 1781, and n. 2; Notes from Secret Journal, 28 May 1781, editorial note). Fleming’s statement that Congress would have “the contents … sent to the respective legislatures” finds no warrant in the journals of Congress prior to 1 June, but, in all probability, Joseph Jones, who was a member of the committee to confer with La Luzerne, either wrote the missing letter on behalf of his fellow delegates from Virginia or told them that the committee would lay before Congress “the draft of a letter to the several states” giving information about the expected mediation. On 1 June, after Congress agreed to the committee’s draft of this letter, the president of Congress (Samuel Huntington) sent a copy of it to Governor Jefferson and, presumably, to each state’s chief executive (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XX, 585–87; Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of Thomas Jefferson (16 vols. to date; Princeton,
        N.J., 1950——)., VI, 65–66). If Fleming’s reference to “the Flags” is not a digression from his summary of what the delegates had written, he may be referring to the letter to them from Jefferson on 10 May (q.v.) in which the governor had stressed his difficulty in gaining permission from the British to send vessels under flag with supplies for the troops of Virginia held captive in Charleston, S.C. (above, Mathews to Greene, 30 April 1781, n. 7). As for “Mr. Braxtons remittance,” Carter Braxton or his agent in Philadelphia had been entrusted by the treasurer of Virginia with a warrant, probably for £110,000, or $366,666⅔ of the old continental currency, from which to pay the delegates “at certain periods and proportions.” Apparently, in view of the heavy depreciation of this type of currency, some or all of the delegates refused to take it in May at the unrealistic exchange rate insisted upon by Braxton or his agent. On 3 June Theodorick Bland wrote to Governor Jefferson: “The long expected and long wishd for remittance which was to have come through the hands of Mr. Braxton has afforded us no relief and has evaporated into smoke” (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of Thomas Jefferson (16 vols. to date; Princeton,
        N.J., 1950——)., VI, 73). See also Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds., The Papers of James
          Madison (2 vols. to date; Chicago, 1962——)., II, 269.
